DETAILED ACTION
Status of the Application
1.	Applicant’s Application filed July 15, 2021 is received.
2.	Claims 1 – 9 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (U.S. Pub. 2007/0205978).
Regarding claim 1, Zhou teaches: an image signal input method, suitable for a touch electronic device, wherein the touch electronic device comprises a touch reflective display panel having a plurality of pixels (FIG. 1; paragraph [0024], [0029]; electrophoretic display 10 includes an electrophoretic pixel array 20 having pixels 22.  Display 10 includes a touch screen), and the image signal input method comprises:
when the touch electronic device is in a non-handwriting mode, inputting a full-frame signal to the touch reflective display panel to update the pixels of the touch reflective display panel (FIGS. 3, 4; paragraphs [0008], [0029], [0057]; display 10 can operate in a plurality of modes.  One of those modes is monochrome update [non-
when the touch electronic device is in a handwriting mode, sensing a movement track of an object on the touch reflective display panel (FIGS. 3, 5; paragraph [0056], [0063], [0070]; display 10 enters drawing-update [handwriting] mode 80 when a user draws information via a touch screen.  For example, a user may draw a line or a stroke across surface of display 10.  The location of this drawing input is detected by display 10 via the touch screen as it is being applied, for example at pixels 22a – 22d, as illustrated in FIG. 5); and
according to the movement track, inputting a local frame signal to the touch reflective display panel to update some of the pixels of the touch reflective display panel corresponding to the movement track (FIG. 5; paragraph [0070]; pixels 22a – 22d are successively activated in response to the user’s drawing input when display 10 is in drawing-update [handwriting] mode 80.  Only the pixels that are selected by a touch-based drawing input are updated [local frame signal] when display 10 si in drawing-update [handwriting] mode).
Regarding claim 2, Zhou teaches: wherein the non-handwriting mode is a reading mode (FIGS. 3, 4; paragraphs [0008], [0029], [0057]; as set forth above, monochrome update mode 82 can be implemented when display 10 is executing an e-book application.  Accordingly, monochrome update mode 82 is a reading mode).
Regarding claim 3, Zhou teaches: wherein the touch reflective display panel is an electrowetting display panel or an electrophoretic display panel (FIG. 1; paragraph [0024]; display 10 is an electrophoretic display 10).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied to claim 1 above, in view of Woo (U.S. Pub. 2016/0329033).
Regarding claim 4, Zhou fails to explicitly disclose: wherein the full-frame signal is inputted to the touch reflective display panel by MIPI when the touch electronic device is in the non-handwriting mode.
However, Zhou discloses that electrophoretic display 10 may be used in mobile devices with driver electronics such as a mobile telephone or an electronic book (paragraphs [0033], [0064])
Additionally, Woo discloses an electrophoretic display panel (paragraph [0114]).
With regard to claim 4, Woo teaches: wherein the full-frame signal is inputted to the touch reflective display panel by MIPI when the touch electronic device is in the non-handwriting mode (paragraphs [0013], [0172]; a processor and display driver can 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s application to combine the known teachings of Zhou and Woo to yield predictable results.  More specifically, it would have been obvious to utilize a standard interface/protocol MIPI, as taught by Woo, in the mobile device of Zhou.  Such a modification of Zhou merely fills in the gaps of the disclosure thereof using a well-known industry standard.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied to claim 1 above, in view of Kameda (U.S. Pub. 2014/0379438).
Regarding claim 5, Zhou fails to explicitly disclose: wherein the local frame signal is inputted to the touch reflective display panel by USB when the touch electronic device is in the handwriting mode.
However, in a related field of endeavor, Katsuyama discloses a medium 10 which is electronic paper that receives written / drawing input from a user (FIG. 1; paragraph [0070]).
With regard to claim 5, Katsuyama teaches: wherein the local frame signal is inputted to the touch reflective display panel by USB when the touch electronic device is in the handwriting mode (FIG. 1; paragraphs [0025], [0070]; electronic pen 20 is connected to an information processing apparatus 30 through a USB cable.  Electronic pen 20 is used to write information on medium 10, which is electronic paper).
Zhou and Kameda to yield predictable results.  More specifically, the teachings of an electrophoretic touch display device that receives handwriting input, as taught by Zhou, are known.  Additionally, the teachings of electronic paper that receives handwriting / drawing input via an electronic pen [stylus] connected by USB to an information processing apparatus, as taught by Kameda, are known as well.  The combination of the known teachings of Zhou and Kameda would yield the predictable results of an electrophoretic touch display device that receives handwriting input via an electronic pen [stylus] that is connected to a processing component of the electrophoretic touch display device via USB.  In other words, it would have been obvious to implement the handwriting input disclosed by Zhou using the known electronic pen [stylus] with a USB connection of Kameda such that the display updates of Zhou in the “handwriting mode” are implemented in response to signals transmitted from a USB interface.  Such a modification merely provides a substitute of one way of receiving and processing handwriting touch input applied to electronic paper, as disclosed by Zhou, for another, as disclosed by Kameda.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s application to combine the known teachings of Zhou and Kameda to yield the aforementioned predictable results.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Woo, as applied to claim 4 above, in view of Kameda.
Regarding claim 6, neither Zhou nor Woo explicitly disclose: wherein the local frame signal is inputted to the touch reflective display panel by USB when the touch electronic device is in the handwriting mode.
However, Katsuyama teaches: wherein the local frame signal is inputted to the touch reflective display panel by USB when the touch electronic device is in the handwriting mode (FIG. 1; paragraphs [0025], [0070]; electronic pen 20 is connected to an information processing apparatus 30 through a USB cable.  Electronic pen 20 is used to write information on medium 10, which is electronic paper).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s application to combine the known teachings of Zhou, Woo, and Kameda to yield predictable results.  More specifically, the teachings of an electrophoretic touch display device that receives handwriting input, as taught by Zhou, are known.  Additionally, the teachings of electronic paper that receives handwriting / drawing input via an electronic pen [stylus] connected by USB to an information processing apparatus, as taught by Kameda, are known as well.  The combination of the known teachings of Zhou and Kameda would yield the predictable results of an electrophoretic touch display device that receives handwriting input via an electronic pen [stylus] that is connected to a processing component of the electrophoretic touch display device via USB.  In other words, it would have been obvious to implement the handwriting input disclosed by Zhou using the known electronic pen [stylus] with a USB connection of Kameda such that the display updates of Zhou in the “handwriting mode” are implemented in response to signals transmitted from a USB interface.  Such a modification merely provides a substitute of one way of receiving and processing Zhou, for another, as disclosed by Kameda.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s application to combine the known teachings of Zhou, Woo, and Kameda to yield the aforementioned predictable results.

10.	Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied to claim 1 above, in view of Sun et al. (U.S. Pub. 2013/0290887).
Regarding claim 7, Zhou fails to explicitly disclose: further comprising: according to a first mode command, making the touch electronic device in the non-handwriting mode; and according to a second mode command, making the touch electronic device in the handwriting mode.
However, Sun discloses that in an electrophoretic display, a mode of the device may change in response to a user’s input (paragraphs [0040], [0232]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s application to combine the known teachings of Zhou and Sun to yield predictable results.  More specifically, the teachings of an electrophoretic touch display device that operates in different modes, as taught by Zhou, are known.  Additionally, the teachings of an electrophoretic display that changes modes in response to user input, as taught by Sun, are known as well.  The combination of the known teachings of Zhou and Sun would yield the predictable results of an electrophoretic touch display device that changes between different modes of operation in response to user input selecting a specific mode of operation.  In other Sun, into the device of Zhou such that a user would be able to issue specific commands to manually change the modes of operation using user input.  Such a modification merely fills the gaps in the disclosure of Zhou as to how a user changes from one mode to another using the known teachings of user input for mode changes as disclosed by Sun.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s application to combine the known teachings of Zhou and Sun to yield the aforementioned predictable results.
Regarding claim 8, Zhou fails to explicitly disclose: wherein the step of inputting the full-frame signal to the touch reflective display panel comprises: according to a turning-page command, inputting a turning-page signal to the touch reflective display panel.
However, Sun teaches: wherein the step of inputting the full-frame signal to the touch reflective display panel comprises: according to a turning-page command, inputting a turning-page signal to the touch reflective display panel (paragraph [0175]; a user can change a displayed page by applying a specific input command).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s application to combine the known teachings of Zhou and Sun to yield predictable results.  More specifically, it would have been obvious to implement a page turning function in response to user input, as taught by Sun, to implement standard e-book functions as implicitly required by Zhou.
Regarding claim 9, Zhou fails to explicitly disclose: wherein the step of inputting the full-frame signal to the touch reflective display panel comprises: according to a home-screen command, inputting a home-page signal to the touch reflective display panel.
However, Sun teaches: wherein the step of inputting the full-frame signal to the touch reflective display panel comprises: according to a home-screen command, inputting a home-page signal to the touch reflective display panel (paragraph [0208], [0211]; a user can change displayed content by pressing a home button 1250.  Additionally, a specific user input may return terminal 100 to a home screen that displays a list of applications).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s application to combine the known teachings of Zhou and Sun to yield predictable results.  More specifically, it would have been obvious to implement home button available for user input to change display content, as taught by Sun, when in the “non-handwriting mode” of Zhou.  Such a modification merely requires implementing well-known electronic display device features of a home button, as disclosed by Sun, into the device of Zhou.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626